1 Reported in 202 N.W. 73.
At the school election held in Independent School District No. 38 of Scott County in July, 1924, two trustees were to be elected. The contestants filed as candidates for these positions. Their names and no others were upon the ballots furnished by the clerk for use at the election. The names of the contestees were upon ballots printed and furnished by parties other than the clerk. The contestees received a majority of the votes cast at the election and were declared elected. The contestants contend that the use of ballots not prepared by the clerk was unauthorized and the votes cast therewith illegal. The questions presented are considered and determined in the case of Grimsrud v. Johnson supra, page 98. On the authority of that case, the judgment of the trial court is affirmed. *Page 512